Mary R. Russell, Judge
James Smith was arrested after a string of break-ins at businesses in Sedalia. Smith was charged with one count of first-degree burglary, four' counts of second-degree burglary, four counts of felony stealing, as well as one count of property destruction and resisting arrest. For the first-degree burglary charge, the jury was instructed on the charged offense and the lesser included offense of second-degree burglary. The trial court refused Smith’s request for an additional instruction on first-degree trespass. Smith also requested the trespass instruction for each of the second-degree burglary charges, but the trial court refused to give the instruction for three of the four charges. The jury found Smith guilty of all charged offenses.
On appeal, Smith argues his convictions for first- and second-degree burglary on counts for which no trespass instruction was given must be reversed and remanded for a new trial. Additionally, he claims the case must be remanded for resentencing of his felony stealing convictions in the wake of State v. Bazell, 497 S.W.3d 263 (Mo. banc 2016).1 Finally, he contends the trial *224court lacked subject matter jurisdiction to convict him of one second-degree burglary count for allegedly burglarizing the United States Post Office in Sedalia.
The trial court erred when it refused to give an instruction for first-degree trespass for the charged burglary offenses. As a result, Smith’s convictions for those counts are reversed, and the case is remanded for a new trial on those charges.-
Additionally, because the enhancement provisions of section 570.030.82 do not apply to the definition of stealing in section 570.030.1, as this Court held in Bazell, Smith’s felony stealing convictions must be reversed and remanded for resentencing as misdemeanors. In all other respects, the trial court’s judgment is affirmed.
Factual Background
Smith broke into a. number of buildings in Sedalia in 2012 and 2013. In April 2012, Smith cut open a fence surrounding a landscaping business and a large camper. parked on the property. Smith’s DNA was found on a cigarette butt recovered near the hole in the fence. He took a computer, a tablet, and a number of trimmers and leaf blowers from the business. Smith also broke into the camper by breaking the glass in the front door. He stole a television and a handgun from the camper.
In August 2012, Smith broke into the United States Post Office- in Sedalia. An employee of the post office testified a window had been broken with a brick and items in the office had been disturbed and moved around. Police found a small amount of blood by the broken window and a larger blood smear elsewhere in the building. The DNA profile of the blood matched Smith’s DNA.
The following month, Smith broke into Sedalia Tool and Manufacturing using a piece of steel to break a window. He vandalized a vending machine by trying to pry it open and damaged a number of interior doors and other items in the business. Smith stole a laptop computer containing a “SURFCAM access key,” which had a value of approximately $14,000. His blood was found after the break-in on a piece of paper located in the building’s office. When asked by police about the break-in at Se-dalia Tool and Manufacturing, Smith stated he did not know where the business was located and had never been there.
In December 2012, Smith broke into a repair shop in Sedalia. He stole money, whiskey, and the key to the front door. After the break-in, the shop’s owner changed the locks on the doors and installed a security camera. Several months later, Smith broke into the shop again. The key previously stolen from the shop was found bent in the new lock. When the key did-not work and he could not kick in the door, Smith gained access to the building by breaking a window. He took a comput-ér, software, a motorcycle welder, a stereo receiver, and a bottle of vodka. The aggregated value of the items stolen from the shop was estimated at $1,274.71. Shoe prints found around the shop matched the tread on a pair of Smith’s shoes, which were discovered during a search of his residence..
Smith was charged as a’prior and persistent offender with ohe count of burglary in the first degree, four counts of burglary in the second degree, four counts of felony stealing, one count of property damage in the first degree, and one count of resisting *225arrest. Smith requested the jury be instructed on the lesser included offense of trespass in the first degree for each of the burglary counts. Similarly, he requested lesser included offense instructions for misdemeanor stealing on .Counts 4 and 7, which were charged as felony stealing for the. appropriation of property valued at more than $500. The trial court refused all requested instructions for lesser included offenses,3 and the jury found Smith guilty of all offenses as charged.
The trial court sentenced Smith as a prior and persistent offender, to 10 years’ imprisonment for the first-degree burglary charge (Count 1), seven years’ imprisonment each for the second-degree burglary- and felony stealing charges (Counts 2, 3, 4, 5, 6, 7, 9, and 10), four years’ imprisonment for resisting arrest (Count 11), and 30 days in jail for destruction of property (Count 8). The sentences for counts 2 through 11 were set to run concurrently with each other but consecutively to the sentence for Count 1. Smith appeals.4
Discussion

I. The trial court’s failure to give a lesser included offense instruction for Counts 1, 3, 6, and 9 was error


A. Count 1

On Count 1, the jury convicted Smith of first-degree burglary, the charged offense, after also being instructed on second-degree burglary. Smith’s counsel timely requested an instruction for first-degree trespass, which the trial court refused to give. Smith contends the failure to give the requested trespass instruction was reversible error because trespass is a nested lesser included offense of the charged offense.
Whether to give a requested jury instruction pursuant to section 556.046 is a question of law this Court reviews de novo. State v. Jackson, 433 S.W.3d 390, 395 (Mo. banc 2014). Section 556.046.1(1) defines a lesser included offense as one “established by proof of the same or less than all the facts required to establish the commission of the offense charged.” Missouri law requires instruction on a lesser included offense when (1) “a party timely requests the instruction;” (2) “there is a basis in the evidence for acquitting the defendant of the charged offense; and” (3) “there is a basis in the evidence for convicting the defendant of the lesser included offense for which the instruction is requested.” Jackson, 433 S.W.3d at 396; see also sec. 556.046.2.
Smith’s counsel timely requested the trespass instruction, and the parties agree trespass in the first degree is a “nested” lesser included offense of ftrst- and second-degree burglary because it is composed of a subset of the elements-, of those offenses.5 See Jackson, 433 S.W.3d at 404. Because it is impossible to commit first-degree burglary without also necessarily committing first-degree trespass, there was a basis in the evidence to convict Smith of first-degree trespass. See id. 'Fi-*226nally, this Court has held there is always a basis in the evidence to acquit the defendant of the charged offense because the jury is free to disbelieve any or all of the evidence presented. Id. at 399; see also State v. Randle, 465 S.W.3d 477, 479 (Mo. banc 2015); State v. Roberts, 465 S.W.3d 899, 901 (Mo. banc 2015); State v. Pierce, 433 S.W.3d 424, 430 (Mo. banc 2014). Consequently, the trial court was required to give the requested first-degree trespass instruction and erred in failing to do so.
“Prejudice is presumed when a trial court erroneously refuses to give a properly requested instruction on a nested lesser included offense.” State v. Jensen, No. SC95280, 524 S.W.3d 33, 2017 WL 2952320 (Mo. banc 2017) (handed down contemporaneously with this opinion); Jackson, 433 S.W.3d at 395 n.4. Nonetheless, the State argues the Court should not reverse Smith’s conviction for Count 1 based on the trial court’s failure to give the requested trespass instruction because the jury was instructed on one lesser included offense, burglary in the second degree, and found Smith guilty of first-degree burglary.6 The State relies on State v. Johnson, 284 S.W.3d 561 (Mo. banc 2009), a pre-Jackson case, to support its argument that the failure to give a requested lesser included offense instruction is not prejudicial, reversible error under the present circumstances. Specifically, the State points to Johnson’s holding that “[t]he failure to give a different lesser included offense instruction is neither erroneous nor prejudicial when instructions for the greater offense and one lesser included offense are given and the defendant is found guilty of the greater offense.” Id. '(emphasis in original).
In Johnson, the defendant was charged with first-degree murder for shooting a police officer at close range, walking away to converse with someone, and then returning to resume the fatal shooting. Id. at 567-68. The jury was instructed on first- and second-degree murder. Id. at 575-76. Defense counsel also requested instructions for second-degree murder without sudden passion and voluntary manslaughter, but the trial court refused to give those instructions. Id. at 575. The jury returned a verdict finding the defendant guilty of first-degree murder, and the trial court sentenced the defendant to death. Id. at 567. This Court affirmed his convictions, finding no error in the failure to give the requested instructions. Id. at 575.7
*227■Johnson is not dispositive here. Unlike this case, Johnson does not fall under the umbrella of Jackson’s lesser included offense instruction-analysis. The instructions requested by the defendant in Johnson were for voluntary manslaughter, which is not a nested lesser included offense of first-degree murder because it requires proof of “sudden passion,” an additional element not belonging to the greater offense. See Jackson, 433 S.W.3d at 404 (defining a nested lesser included offense as composed of a subset of the elements of the greater offense); see also MAI 314.08 Notes on Use 3 (noting the instruction for voluntary manslaughter should be given only after evidence of sudden passion arising from adequate cause has been introduced).
As noted above, Smith requested an instruction for first-degree trespass, which is a nested lesser included offense of both first- and second-degree burglary. This case falls squarely within Jackson ⅛ analysis, and Jackson clearly stands for the principle that the jury’s decision to convict of the charged crime rather than acquit a defendant does not insulate the trial court’s instructional decisions from reversal on appeal. Jackson, 433 S.W.3d at 392. The State’s broad argument that Smith’s conviction should not be reversed because the jury was given one nested lesser included offense instruction is inconsistent with Jackson.
Under Jackson’s logic, the jury’s apparent rejection of one lesser' included offense in favor of the charged offense does not automatically mean the refusal to give additional nested lesser included offense instructions can be ignored as harmless error on appeal. This case illustrates why. Smith was charged with first-degree burglary, which has three elements: (1) a knowing unlawful entry into a building or inhabitable structure; (2) with an intent to commit a crime therein; (3) while armed with a deadly weapon. Second-degree burglary contains only the first two elements of the greater offense. Consequently, instructing the jury on first- and second-degree burglary asks the jury to consider their belief in the presence of the third element: whether Smith was armed with a deadly weapon.
But that is not the element Smith disputed at trial or on appeal. Instead, he contested, ¡the second element of the charged offense, requiring the jury to find he had the intent to commit a crime when he entered the property. Both of the instructions given to the jury contain the same intent element. By contrast, first-degree trespass does not have the intent element and requires only a finding of a knowing unlawful entry. The trespass instruction requested by Smith would have drawn the jury’s attention to the question of his intent—the element of the charged *228offense Smith contested—in a way neither of the two given instructions did.
The court of appeals encountered a similar situation in State v. Frost, 49 S.W.3d 212, 215-16 (Mo. App. 2001), in which the defendant was charged with, second-degree murder for- causing the death of a man by stabbing him. The jury was instructed on second-degree murder, voluntary manslaughter, and self-defense. Id. at 216. The defendant also .requested an instruction for involuntary manslaughter, a nested lesser included offense of second-degree murder requiring a finding the defendant recklessly, rather than knowingly, caused the victim’s death. Id. She argued the evidence at trial also supported a finding she recklessly stabbed the victim under the unreasonable belief that doing so was necessary to prevent him from raping her. Id. The jury convicted her of second-degree murder. Id.
The court of appeals reversed because the trial court failed to give the requested involuntary manslaughter instruction. Id. at 221. In reaching its holding, the court of appeals considered whether “the instructions sufficiently tested the elements of the greater offense.” Id. at 219. The instructions given to the jury for second-degree murder and voluntary manslaughter “presented] the jury.with the opportunity to determine whether” the defendant acted “under the influence of sudden passion, arising from adequate cause,” which is “the only difference between the two instructions.” Id. at 219-20. The additional instruction for self-defense allowed the jury to consider the theory that the defendant acted under the reasonable belief her use of deadly force was necessary to defend herself. Id. at 220. The court noted that, while the jury had the opportunity to consider and expressly rejected both a “sudden passion” theory and a lawful self-defense claim, none of the instructions asked the jury to consider whether the defendant recklessly stabbed the victim “with an unreasonable belief that the conduct was necessary to save her own life.” Id. (internal quotations and alterations omitted) (emphasis added). Because the requested instruction for involuntary manslaughter would have given the jury the opportunity to answer.that question, the court of appeals concluded it- could not say “the jury was adequately tested on the elements of second-degree murder to the extent that submission of involuntary manslaughter would have made no difference.” Id. at 221.
In this case, the 'instruction for first-degree trespass would have tested the jury’s belief that Smith intended to commit a crime when he unlawfully: entered the property. The instructions for first- and second-degree burglary failed to give the jury the opportunity to find Smith knowingly and unlawfully entered the property, but did so without the intent to commit a crime therein. The trial court erred in failing to give the requested trespass instruction, and Smith was prejudiced as a result.

B. Counts 3, 6, and 9

Smith argues his convictions for second-degree burglary on Counts 3, 6, and 9 must be reversed because the trial court erroneously refused to give a timely requested instruction for first-degree trespass for each of the charged offenses. No lesser included offense instructions were given for any of these offenses.
. The State once again agrees the trial court erred in refusing to give the requested instruction because first-degree trespass is a nested .lesser included offense of second-degree burglary. For each of these charges,- however, the State argues Smith’s convictions should not be reversed because the strong evidence presented at trial of Smith’s intent to commit stealing when he *229unlawfully entered the various properties rebutted the presumption of prejudice.
With regard to these counts, this case is .indistinguishable from Jackson and Pierce, in which the jury was instructed on only the charged offense and this Court concluded that the failure to instruct on a timely requested, lesser included offense was reversible error. Jackson, 433 S.W.3d at 392; Pierce, 433 S.W.3d at 427. The State’s, fact-based argument ignores “the jury’s right to disbelieve all or any part of the evidence and its right to refuse to draw needed inferences,” which is “a sufficient basis in the evidence—by itself—for a jury to conclude that the state has failed to prove the differential element.” Jackson, 433 S.W.3d at 399. “No matter how [compelling] the evidence ... in support of the differential' element may seem to judges and lawyers, no evidence ever proves an element of a criminal case until all 12 jurors believe it.” Id. at 399-400 (emphasis in original). In keeping with Jackson and Pierce, Smith’s convictions on Counts 3, 6, and 9 are reversed and remanded for a new trial.

II. Section 570.030.3 does not apply to Smith’s stealing charges

Smith seeks remand of his four felony stealing convictions, claiming that Bazell, 497 S.W.3d 263, 'requires resen-tencing of those convictions as misdemeanors. He was charged with four counts of felony stealing. One was for stealing a firearm, which was enhanced to a felony stealing charge under section 570.030.3(3)(d). His three additional felony stealing counts were for the theft of property worth more than $500 pursuant to section 570.030.3(1). Smith argues his convictions for all four felony stealing counts must be reversed and remanded for resen-tencing as misdemeanors because the value of property or services is not an element of the crime of stealing as defined in section 570.030.1 and, consequently, none of the sentence-enhancing provisions of section 570.030,3 apply to his stealing offenses. Pursuant to Bazell, Smith is correct.
Bazell held that the provisions of section 570.030.3, RSMo Supp. 2009, could not be used to enhance a defendant’s offenses for stealing firearms to felony stealing because the subsection applies only to offenses “in which the value of property or services is an element.”8 Id. at 266-67. Section 570.030.1 defines the crime of stealing as “appropriating] property or services of another with the purpose to deprive him or her thereof, either without his or her consent or by means of deceit or coercion.” Based on that language, Bazell held “[t]he value of the property or services appropriated is not an element of the offense of stealing [ ]” and, as a result, the defendant’s offenses could not be charged as felony stealing under the enhancement, provisions of section 570.030.3. 497 S.W.3d at 266-67.9
*230Both of the provisions used to enhance Smith’s stealing charges to felonies are included in subsection 3 of section 570.030, which applies only to an offense “in which the value of property or services is an element.” Id. at 266. The State agrees Count 2, which was charged as a felony under section 570.030.3(3)(d) for the theft of a firearm, was improperly enhanced according to the reasoning in Bazell. The State and Judge Stith’s opinion dissenting in part argue, however, that Counts 4, 7, and 10 were not affected by Bazell because they were enhanced to felonies pursuant to section 570.030.3(1), not section 570.030.3(3). Section 570.030.3(1) provides for enhancement of an offense to a felony if the value of the property or services appropriated is more than $500. The State contrasts the two provisions, noting section 570.030.3(3) provides for enhancement of stealing certain categories of items regardless of value, whereas section 570.030.3(1) enhances an offense based on the value of the property appropriated. As a result, the State and Judge Stith’s opinion contend the value of property or services was an element of Counts 4, 7, and 10 because section 570.030.3(1) provides the “value” element missing from the basic definition of stealing in section 570.030.1.
This argument misconstrues the holding of Bazell and the structure of section 570.030. Bazell’s analysis regarding the applicability of section 570.030.3 to the offense of stealing does not depend on which particular enhancement provision is at issue. 497 S.W.3d at 266-67. Instead, Bazell looked at the definition of the offense of stealing in section 570.030.1 and held that, because the definition does not contain as an element “the value of property or services,”' “section 570.030.3 does not apply here.” Id. at 267. Bazell draws no distinction among the numerous subcategories enumerated within section 570.030.3.
Furthermore, the structure of the statute compels this conclusion because, unless the offense contains the value of property or services as an element, section 570.030.3, in its entirety, cannot be used to enhance the offense to a felony. To argue one of the subcategories for enhancement under section 570.030.3 can be used to supply the value element for an offense otherwise lacking that element is flawed and circular reasoning. Appropriation of property or services worth more than $500 may be charged as a felony under section 570.030.3(1) only if the underlying offense contains as an element “the value of property or services.”
Judge Stith’s opinion understates the importance of this operative language in the introductory clause of section 570.030.3. This language conditions the application of all the subdivisions enumerated below it—including section 570.030.3(1)—on the presence of a value element in the offense for which enhancement is sought. In other words, enhancement pursuant to one of those subdivisions is available “if “the value of property or services” is an element. Sec. 570.030.3 (emphasis added). According to this plain and unambiguous statutory language, an offense must contain the “value” element before considering whether additional facts justifying enhancement under one of the subdivisions of subsection .3 is available. As this Court concluded in Bazell, because of this language, “section 570.030.3 does not apply here.” 497 S.W.3d 263, 267.
While Judge Stith’s opinion faults this conclusion for failing to give meaning to the subdivisions of subsection .3, this Court cannot ignore or avoid the plain language of the statute. As Bazell recognized, “We cannot know why the legislature, in 2002, decided to amend section 570.030.3 to add the requirement that only offenses for which ‘the value of property or *231services is an element’ may be enhanced to a felony” pursuant to section 570.030.3, “but this is what the legislature clearly and unambiguously did.” Id. at 266-67.10 Since Bazell was decided, the court of appeals has correctly and consistently held section 570.030.3 is inapplicable to the offense of stealing, regardless of the particular provision of section 570.030.3 under which enhancement is sought. State v. McMillian, No. WD79440, 524 S.W.3d 51, 53, 2016 WL 6081923, at *2 (Mo. App. Oct. 18, 2016) (application for transfer filed December 7, 2016) (holding a charge for stealing property valued at more than $500 could not be enhanced to a felony under section 570.030.3(1) because “Bazell made no distinction between the various ways the enhancement provision could be triggered”); State v. Filbeck, 502 S.W.3d 764, 765 (Mo. App. 2016) (reversing and remanding a defendant’s felony stealing convictions for the theft of cattle under section 570.030.3(3)(j) for resentencing as misdemeanors); State v. Turrentine, No. SD34257, 524 S.W.3d 55, 57-58, 2016 WL 6818938, at *2 (Mo. App. Nov. 18, 2016) (application for transfer filed December 22, 2016) (holding a sentence for a defendant charged with stealing property worth more than $500 could not be enhanced to a felony); State v. Metternich, No. WD79253, 2016 WL 7439121, at *2 (Mo. App. Dec. 27, 2016) (transferred by order of the Supreme Court of Missouri on April 7, 2017) (section 570.030.3(1) did not apply to enhance a defendant’s charge for stealing property worth more than $500); State v. Bowen, No. ED103919, 524 S.W.3d 55, 57-58, 2017 WL 361185, at *2 (Mo. App. Jan. 24, 2017) (application for transfer filed March 10, 2017) (holding “the Bazell decision bars all § 570.030.3 enhancements from being applied to a stealing offense charged under § 570.030”). But see State v. Shockley, 512 S.W.3d 90, 93 (Mo. App. 2017) (indicating that, had the defendant been charged with felony stealing under section 570.030.3(1), which “expressly includes value as an element of the crime for stealing property or services valued at $500 or more,” his conviction for felony stealing could have been affirmed after Bazell). Smith’s four stealing convictions are reversed and remanded for resentenc-ing as misdemeanors.

III. The trial court did not plainly err in entering judgment as to Count 5 relating to the burglary of the United States Post Office in Sedalia

Because the post office is property of the federal government, Smith argues federal courts have exclusive jurisdiction over any alleged crime committed therein.
Smith did not raise this claim at trial or in briefs to the court of appeals and seeks plain error review. Unpreserved *232claims may be reviewed in the Court’s discretion for plain error. Rule 30.20. “Such errors must be evident, obvious, and clear.” State v. Taylor, 466 S.W.3d 521, 533 (Mo. banc 2015) (internal quotations omitted), Plain error occurs when an alleged error provides “substantial grounds for believing a manifest injustice or miscarriage of justice occurred.” Id. (internal quotations omitted).
While Missouri courts generally have subject matter jurisdiction over criminal cases under article V, section 14 of the Missouri Constitution, see J.C.W. ex rel. Webb v. Wyciskalla, 275 S.W.3d 249, 253 (Mo. banc 2009), no state may give its courts subject matter jurisdiction over “matters that federal law places under the ‘exclusive’ jurisdiction of the federal courts.” State ex rel. Laughlin v. Bowersox, 318 S.W.3d 695, 698 (Mo. banc 2010).
By statute, Missouri has given its consent for the federal government to purchase land in the state for the purpose of establishing and maintaining post offices. See sec. 12.010, RSMo 2000, Missouri also ceded jurisdiction over such lands to the federal' government. See Laughlin, 318 S.W.3d at 699; see also sec. 12.020, RSMo 2000. But the federal government does not accept exclusive jurisdiction simply by purchasing land. “For lands purchased prior to February 1, 1940, the United States is presumed to have accepted jurisdiction.” Laughlin, 318 S.W.3d at 698 n.2. For lands purchased after that date, there is a “presumption against acceptance of jurisdiction by the United States."11 Id.
Smith relies on Laughlin, in which this Court issued, a writ of habeas corpus and vacated a petitioner’s convictions after finding his crimes were .committed in the United States Post Office in Neosho, over which the-federal government had presumptively accepted exclusive jurisdiction. Id. at 698-99, 703. The petitioner established “[t]he United States purchased the Neosho post office in 1933 and continuously has owned it since then.” Id. at 698. Because the United States acquired the Neosho post office property prior to 1940, there was a presumption that the federal government accepted exclusive jurisdiction of crimes committed therein. Id. at 698 n.2.
Laughlin is factually distinguishable from this case because Smith has not shown the United States accepted exclusive jurisdiction over the United States Post Office in Sedalia. Unlike Laughlin, it is not clear from this record when the United States purchased the Sedalia post office. Further, it appears the federal government did not acquire the property until 1968,12 resulting in a presumption against acceptance of exclusive jurisdiction on the part of the United States. Smith has not rebutted the presumption by presenting evidence the federal government filed an acceptance of jurisdiction pursuant to 40 U.S.C. § 3112(b).
Because Smith has not presented facts suggesting the United States has accepted exclusive jurisdiction óf the federal property in question, he has not carried his bur*233den of proving the trial feourt lacked subject matter jurisdiction over Count 5. His conviction for burglary in the second degree for Count 5 is affirmed. Smith has presented no substantial grounds here to believe a manifest injustice -or miscarriage of justice occurred.
Conclusion
- Smith’s convictions for first- and second-degree burglary (Counts 1, -S, 6, and 9), except for the conviction relating to the. break-in-at the Sedalia post office, are reversed, and the case is remanded for a new trial as to those charges. Smith’s stealing convictions (Counts 2, 4, 7, and 10) are reversed and remanded for resentenc-ing as misdemeanors. In all other respects, the trial court’s judgment is affirmed.'
Wilson, J., concurs; Fischer, C.J., concurs in Parts I.B, II, and III and dissents from Part I.A in separate opinion filed; Powell, J., concurs in opinion of Fischer, C.J.; Stith, J., concurs in Parts I and III and dissents from Part II in separate opinion filed; Breckenridge and Draper, JJ., concur in opinion of Stith, J.

. In his original briefs to this Court, Smith sought reversal of three of his four felony stealing convictions based on the trial court’s failure to give requested lesser included of*224fense instructions for those charges. After Ba-zell was decided, Smith filed a motion to remand the case in accordance with the holding in Bazell.


. All statutory references are to RSMo Supp.-2013 unless otherwise specified.


. The trial court gave the requested trespass instruction only for Count 5, which related to the break-in of the post office.


. This Court has jurisdiction pursuant to article V, section 10 of the Missouri Constitution.


. A person commits first-degree burglary by knowingly entering a building or inhabitable structure unlawfully to commit a crime there-ta while armed with a deadly weapon. See sec. 569.160, Second-degree burglary is a subset of the (elements of first-degree burglary, requiring only a knowing unlawful entry with the intent to commit a crime therein, See sec. 569.170. Commission of first-degree trespass requires only the first, element of both first- and second-degree burglary. See sec. 569.140.


. This Court addressed a similar question in Randle, in which the defendant was charged with first-degree assault. 465 S.W.3d at 478. The trial court instructed the jury on first- and second-degree assault but refused the defendant’s request for an additional instruction on the lesser included offense of third degree assault. Id. at 478-79. The jury found the defendant guilty of second-degree assault. Id. at 479. This Court concluded that the trial court’s failure to instruct on third degree assault was reversible error. Id. at 480. Randle establishes that the failure to give an additional lesser included offense instruction when the jury is already instructed on one lesser included offense constitutes error. Id. Randle does not address the prejudice issue presented here, however, because the jury found the defendant guilty of the lesser included offense on which it was instructed (second-degree assault), rather than the charged offense (first-degree assault). In this case, the jury found Smith guilty of the greater offense (first-degree burglary) rather than the lesser included offense for which an instruction was given (second-degree burglary).


. Moreover, as noted in Jensen, handed down contemporaneously with this opinion, Johnson ’s prejudice analysis is implicitly consistent with the conclusion that Smith was prejudiced by the trial court's failure to give the requested instruction for first-degree trespass. 524 S.W.3d at 38-40. Jensen discusses at length Johnson and its reliance on State v. Glass, 136 S.W.3d 496, 515 (Mo. banc 2004), which expressly applied the “testing the elements" approach this Court now applies in *227Jensen and in this case. Id. at 38-39. As Jensen explains, Johnson and Glass reached the conclusion that the defendants were not prejudiced by the failure of the trial courts to give requested lesser included offense instructions for first-degree murder when the instruction for second-degrefe murder was given and the defendants were convicted of first-degree murder because the "juiy ha[d] already been given an opportunity to reject the element of deliberation and did not do so.” Id. (quoting Glass, 136 S.W.3d at 515). In contrast, no instruction given by the trial court tested the element of the charged offense that was disputed by Smith in this case, and, “ [therefore, the state has not rebutted the presumption of prejudice resulting from the trial court's erroneous refusal to instruct the jury on the nested lesser included offense of involuntary manslaughter.” Id. at 40. To be sure, Jackson does not discuss the various ways the State may overcome the presumption of prejudice. The testing of the .elements may not be the sole way to do so. The presumption of prejudice was not rebutted in this case.


. The 2013 version of section 570.030, which applies to Smith’s offenses, includes the same language limiting the application of section 570.030.3’s enhancement provisions to only offenses "in which the value of property or services is an element.” Consequently, the Bazell analysis controls in this case. As of January 1, 2017, a new version of section 570.030 took effect, which does, not include the key language on which the Bazell decision was premised.


. The Court also noted the defendant had been convicted of a third felony stealing count for the theft of property worth more than $500. Id. at 267 n.4. Because the defendant did not challenge her conviction on that count at the court of appeals, the Court declined to address her supplemental arguments on that count. Id.


. Judge Stith’s opinion also misinterprets the holding in this case. Her opinion implies the Court's decision may contradict United States Supreme Court cases holding that a finding of fact used to enhance punishment must be treated as an element of the offense, which the state has the burden of proving to the jury beyond a reasonable doubt. See, e.g., Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This is not the case. The Court’s opinion does not speak to the issues considered in Apprendi. Instead, the Court reviewed the structure of section 570.030.3 in Bazell, and concluded that the subdivisions of subsection .3 cannot be used to supply elements missing from an offense for which enhancement is sought. This conclusion is not a result of characterizing the facts included in the subdivisions as "sentence-enhancers” instead of "elements” that must be proven beyond a reasonable doubt, as Judge Stith’s opinion suggests. Rather, the Court’s conclusion is driven by the plain language in section 570.030.3, which provides the enumerated subdivisions cannot be applied unless the offense contains "the value of property or services” as an element.


. 40 U.S.C. § 3112(c) provides: “It is conclusively presumed that jurisdiction has not been accepted until the Government accepts jurisdiction over land as provided in this section.” Such acceptance is made by "filing a notice of acceptance with the Governor of the State or in another manner prescribed by the laws of the State where the land is situated,” 40 U.S.C. § 3112(b).


. As the State points out, the current location of the Sedalia post office is 405 East 5th Street, which was occupied by the United States'Postal Service in 1968 according to an online "USPS Owned Facilities Report,” available at: https://about.usps.com/who-we-are/foia/readroom/ownedfacili tiesreport.htm,